Exhibit 10.1

FHLBank San Francisco

2010 AUDIT EXECUTIVE INCENTIVE PLAN

PLAN PURPOSE

To optimize individual and Audit Department performance in accomplishing Audit
Committee approved goals and objectives.

PLAN OBJECTIVES

To motivate the Bank’s Audit Department senior executive to exceed individual
and Audit Department goals, which support the overall audit plan. To attract and
retain an outstanding executive by providing a competitive total compensation
program, including annual incentive award opportunity.

ELIGIBILITY

Participant is a Bank senior executive whose performance has a major impact on
the Audit Department’s success. The 2010 participant is the incumbent in the
Audit Department’s executive officer position:

Senior Vice President, Director of Internal Audit

A Participant must be employed by the Bank through December 31st to be eligible
for an incentive award under the 2010 plan. A participant hired, promoted, or
who has a leave of absence during the plan year is eligible to participate on a
pro-rata basis. A participant hired or promoted on or after October 1st will not
be eligible to participate during the current plan year.

INCENTIVE GOALS AND MEASURES

Incentive Goals

There are individual goals and Audit Department goals, which are weighted. The
individual goals support the Audit Department goals and objectives and are
assessed by the Audit Committee.

The Audit Department senior executive goals for 2010 are:

 

1. Execute the 2010 Audit Plan and modify as appropriate after consultation and
approval of Audit Committee.

 

2. Transition the Audit Department to plan and execute the Information Systems
and Capital Markets audits utilizing outside resources.

 

3. Provide leadership to the Bank’s System Internal Audit RFP Committee.

An outline of the Audit Department and individual goal weights and measures are
attached as Exhibit A.

Incentive Goal Achievement Measures

The plan rewards levels of goal achievement, as follows:

 

Achievement Level    Measure Definition

200% of target

   The most optimistic achievement level that far exceeds levels from expected
performance.

150% of target

   An optimistic achievement level that exceeds levels from expected
performance.

Target (100%)

   Performance that is expected under the Plan.

Threshold (75% of target)

   Minimum level of performance that must be achieved for awards to be paid.

The percentages above represent aggregated achievement levels, not percentages
of base pay.

 

Page 1



--------------------------------------------------------------------------------

INCENTIVE AWARD POOL

The Audit Committee of the Board of Directors approves an incentive award pool
for the Bank’s senior audit executive officer at the beginning of the annual
plan period. Portions of this pool may be allocated by the Audit Committee to
the plan participant at the end of the plan period based upon the overall goal
achievement levels. The Audit Committee and the Board of Directors have full
discretion to modify any and all incentive payments.

AWARD DETERMINATION

Awards will be based on success in achieving individual and Audit Department
goals. At yearend, accomplishments will be assessed, and a percentage of
achievement will be determined for each goal. Any award determination will be at
the discretion of the Audit Committee and Board of Directors.

 

Percentage of Achievement Scale      Achievement Levels

0% - 200%

     200 %    = Far Exceeds Target      150 %    = Exceeds Target      100 %   
= Target      75-99 %    = Threshold

For each goal, the percentage of achievement will be multiplied by the
applicable goal weights. Each weighted achievement will then be added to
determine the total weighted achievement. The basis for award opportunity is
total weighted achievement. Performance from 75-99% (threshold level) is below
the target achievement level and, therefore, may result in an award less than
one granted for achieving target. Performance below the threshold achievement
level normally will not result in an incentive award. The Audit Committee and
Board of Directors have full discretion to modify any and all incentive
payments.

APPROVAL OF INCENTIVE AWARDS

All incentive awards must be approved by the Audit Committee and Board of
Directors prior to payment. The Audit Committee and Board of Directors have the
discretion to approve awards for achievement below 75% total weighted
achievement. Award recommendations will be considered by the Audit Committee and
Board of Directors at the January 2011 Board meeting or as soon thereafter as
reasonably practicable.

PLAN ADMINISTRATION AND IMPLEMENTATION

The Audit Committee is responsible for overseeing the administration and
interpretation of the Plan.

 

Payments under this plan are subject to approval by the Audit Committee and
Board of Directors. Any awards will be distributed as soon as administratively
possible following the effective date of Audit Committee and Board approval. All
compensation and incentive plans are subject to review and revision at the
Bank’s discretion. Such plans are reviewed regularly to ensure they are
competitive and equitable. Audit Department Executive Officer compensation and
benefit programs are subject to Federal Housing Finance Agency (the “Agency”)
review and oversight, and payments made under such programs may be subject to
the Agency’s approval under applicable laws and regulations in effect from time
to time.

 

Page 2